TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN











TEXAS
COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
 
 




NO.  03-12-00391-CV




 
 
A. N. A., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY
NO. C-11-0002-CPS,
  The Honorable Jay K. Weatherby, JUDGE
  PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellant A.N.A. filed her notice of appeal on April 23, 2012.  The appellate record was complete July 9, 2012, making appellant’s
  brief due July 30, 2012.  On July
  31, 2012, counsel for appellant filed a motion for extension of time
  to file his brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion in part and order counsel
  to file appellant’s brief no later than August 20, 2012.  If the
  brief is not filed by that date, counsel may be required to show cause why he should not be held in contempt
  of court.
It is ordered on August 3, 2012.
 
Before Chief
  Justice Jones, Justices Rose and
  Goodwin